Russell, Chief Justice.
1. The court did not err in overruling the demurrer to the petition brought by the solicitor-general, based on an information filed by citizens of the City of Thomasville, the petition alleging that the proposed exhibition of moving-picture shows on the Sabbath constituted a public nuisance and an open violation of the Code, § 26-6905, which declares: “Any person who shall pursue his business or the work of his ordinary calling on the Lord’s day, works of necessity or charity only excepted, shall be guilty of a misdemeanor.”
2. An allegation that a stated Code section “is repugnant to and is in conflict with paragraph 6368 [art. 1, sec. 1, par. 12] of the constitution of 1877 as amended,” presents no question for judicial determination, since it fails to point out wherein the Code Section is repugnant to and in conflict with the constitutional provision. Pace v. Goodson, 127 Ga. 211 (56 S. E. 363); Carswell v. Wright, 133 Ga. 714 (4) (66 S. E. 905); Curtis v. Helen, 171 Ga. 257 (155 S. E. 202).
3. Under the evidence the court did not err in granting the injunction.

Judgment affirmed.


All the Justices concur.

Titus & Dekle, for plaintiffs in error:
George R. Lilly, solicitor-general, H. H. Merry, E. J. Clower, and Wilcox, Connell & Wilcox, contra.